DETAILED ACTION
This communication is responsive to the present application filed on 6/25/2019 and with the examiner's amendment on 8/13/2021. 
Claims 1-11 are pending. Claims 1-11 have been examined and are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant's representative and the examiner discussed proposed examiner amendments to move the application towards allowance on 8/13/2021. The examiner and applicant discussed proposed examiner amendments, to clarify the inventive concept and other claim objections. Authorization for this examiner’s amendment was given by the Applicant's representative, Barry Choobin, Reg. No. 60128, on 8/13/2021.
With this examiner's amendment, claims 1-11 are amended.
The application has been amended as follows: 
1. (currently amended) A system for leader election in distributed networks, the system comprises: 

a coupon generation module, implemented by a processor, provided in each node within the network, wherein the coupon generation module is configured for generating one or more software coupons, and wherein each software coupon comprises a pair of Left (L) and Right (R) coupons, and wherein each pair of L and R coupons comprises a hash value part/match data, one or more identifiers and a hop count value, and wherein the coupon generation module is further configured for using a fault tolerant mechanism pair of generated L and R coupons carries [[a]] the same walk identifier; 
a coupon forwarding module, implemented by a processor, coupled to the coupon generation module, wherein the coupon forwarding module is configured for initiating a colliding random walk (CRW) by forwarding all the pairs of L and R coupons , each L and R coupon representing a simple random walk (SRW), generated by a source node by selecting two neighboring nodes at random and forwarding the L coupon to the first node and the R coupon to the second node; and 
a coupon processing module, implemented by a processor, coupled to the coupon forwarding module, wherein the coupon processing module is configured for processing the received L and R coupons to identify a potential match/primary match of the L and R coupons, and wherein the coupon processing module is further configured for verifying potentially matched L and R coupons using one or more identifiers to determine an exact match/secondary L and R coupons is identified as a leader node and gains the right to perform a specific task.  

2. (currently amended) The system according to claim 1, wherein the fault tolerance mechanism fault tolerance mechanism, and wherein the one or more variants are identified as distinct, non-distinct and hybrid variant respectively. 

3. (currently amended) The system according to claim 2, wherein the distinct variant of the fault tolerance mechanism L coupons and corresponding match data in the R coupons, and wherein setting different match data in each of the L and R coupons requires an equal number of collisions, thereby increasing the probability of leader election. 

4. (currently amended) The system according to claim 2, wherein the non-distinct variant of the fault tolerance mechanism L coupons and corresponding match data in R coupons as identical, and wherein setting identical match-data in L and R coupons enables any L coupons to be matched with any R coupons, thereby increasing the probability of leader election. 

5. (currently amended) The system according to claim 2, wherein the hybrid variant of the fault tolerance mechanism the source node/vertex to initiate a set of distinct CRWs and remaining non-distinct CRW's. 

6. (currently amended) A computer implemented method comprising instructions stored on a non-transient computer readable storage medium and executed on a hardware processor in a computer system for leader election in distributed systems through a plurality of algorithms, the method comprising the steps of:
selecting one or more source nodes in a distributed system; 
generating one or more software coupons by each source node using a coupon generation module, implemented by a processor, wherein each software coupon comprises a pair of Left (L) and Right (R) coupons, each L and R coupon representing a simple random walk (SRW); 
forwarding, the one or more pairs of L and R coupons (SRW) generated by the source node in the network using a coupon forwarding module, implemented by a processor, to neighbouring nodes by initiating a colliding random walk (CRW) for each pair of L and R coupons, and wherein each CRW comprises one L coupon and one R coupon, and wherein the L[[-]] and R[[-]] coupons corresponding to the plurality of CRW's carry [[a]] the same walk identifier; 
processing the received L and R coupons at each node to identify a potential match/primary match of the L and R coupons by comparing the received L and R coupons; 
forwarding the potentially matched L and R coupons to a matching algorithm to determine an exact match/secondary match between the L and R coupons; and
claiming a match when L and R coupons with the same walk identifier are received at a node simultaneously. 

7. (currently amended) The method according to claim 6, wherein the step of simultaneously generating the pairs of software coupons further comprises using one or more variants of L and R coupons, and wherein the one or more variants comprises distinct, non-distinct and hybrid variants, and wherein the use of distinct, non-distinct and hybrid variants increases the probability of leader election, increases the number of leaders elected and achieves trade-off between time to leader election and number of leaders elected respectively. 

8. (currently amended) The method according to claim 7, wherein the step of generating pairs of software coupons comprises setting the match data in L coupons and corresponding match data in R coupons as identical in the case of a distinct variant and as different in case of the non-distinct variant.  

9. (currently amended) The method according to claim 7, wherein the step of generating pairs of software coupons using the hybrid variant comprises setting the source node/vertex to initiate a set of distinct CRWs and remaining non-distinct CRW's. 

10. (currently amended) The method according to claim 6, wherein the step of software coupon matching further comprises: 
checking a hop count of each pair of L and R coupons and forwarding the L and R coupons to the forwarding module when the hop count is less than a minimum number of hops specified in the coupon structure; 
dropping the L and R coupons when the hop count is greater than the maximum number of hops specified in the software coupon structure; 
checking the L and R coupon for a primary match when the software coupon is not dropped; 
sending the L and R coupon to the forwarding module when the hop count is less than the minimum number of hops specified in the software coupon structure or the primary match is not found; 
checking the L and R coupon for a secondary match when the primary match is found; 
sending the L and R coupons to the forwarding module when the secondary match is not found; and 
claiming a match when the secondary match is found and forwarding the L and R coupons to an application layer for further processing. 

11. (currently amended) The method according to claim 6, wherein the method further comprises a step of performing an audit by each node in the network, using an audit mechanism, and wherein the audit is performed on the L and R coupon trail by verifying with another node if its signature in the L and R coupon trail is authentic. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 6 are allowed because the closest prior arts Junqueira (US 20090165018), Ryland (US 9817703) and Crawford (US 20180295546) fail to anticipate nor render obvious the claimed limitations including the following elements: a system or method for leader election in a distributed network of peer-to-peer nodes, using one or more algorithms comprising: generating one or more pairs of software coupons, each pair consisting of a Left and Right coupon, wherein each pair of L and R coupons comprises a hash value part/match data, one or more identifiers and a hop count value; using one or more variants of a fault tolerance mechanism implementing one or more types of algorithms to increase the probability of leader election of one or more peer nodes; comparing L and R coupons using a matching algorithm from the received L or R coupons for leader election at the receiving node in order to gain the rights to perform a specific task. 
More specifically, Junqueira, Ryland and Crawford teach methods and systems to perform leader election via a consensus protocol, where the process for leader election of nodes uses transaction identifiers unique to each process that is broadcast within the system, supporting a leader failover mechanism for fault tolerance in a distributed routing environment, but fail to teach the all limitations of claims 1 and 6, taken in context of the entire claim. Therefore claims 1 and 6 are allowable over the prior art of record. Claims 2-5 and 7-11 are allowable as being dependent on their respective independent claims, as these limitations, taken in context of the entire claims, are allowable over the prior art of record.
Further searching revealed other relevant prior arts, but they do not teach the claimed invention, as discussed above. Aguilera (US 6687847) discloses computer systems that implement interconnected fault-tolerant computer systems which perform distributed processing, using a consensus mechanism for decision making. Daud (US 9400607) discloses a logical architecture for stateless processing using a consensus algorithm for a leader election process supporting fault tolerance to achieve a quorum that provides persistent and stable data storage in a distributed storage system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Li/Examiner, Art Unit 2457 


/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457